***********
The undersigned reviewed the prior Opinion and Award, based upon the record of the proceedings before Deputy Commissioner Garner. The appealing party has not shown good grounds to reconsider the evidence; receive further evidence; rehear the parties or their representatives; and having reviewed the competent evidence of record, the Full Commission hereby affirms the Decision and Order.
                               ***********
The Full Commission finds as fact and concludes as matters of law the following, which were entered by the parties before the Deputy Commissioner are:
 FINDINGS OF FACTS
1. Plaintiff, in his affidavit, alleged complicated constitutional issues that he was not prepared to handle. Therefore, the Deputy Commissioner dismissed this case without prejudice and allowed plaintiff to seek assistance of an attorney within 90 days of the Deputy Commissioner's Order. The Deputy Commissioner determined that he would reinstate the case only if plaintiff could secure legal counsel.
2. As a result of this offer, plaintiff requested a voluntary dismissal without prejudice.
3. Deputy Commissioner Garner granted plaintiff a voluntary dismissal without prejudice.
4. Plaintiff has failed to secure legal counsel.
5. Plaintiff has alleged in his Form 44 that the State of North Carolina was negligent and committed error by failing to hold a new sentencing hearing and mailing him his life sentence judgment.
6. The Full Commission finds that plaintiff has failed to state a legal basis for his appeal.
                               ***********
Based on the foregoing Findings of Facts, the Full Commission enters the following:
 ORDER
1. Plaintiff's claim is hereby DISMISSED.
2. Each side shall pay its own costs.
This the ___ day of June, 2004.
                                  S/_____________ PAMELA T. YOUNG COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_______________ DIANNE C. SELLERS COMMISSIONER